Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Provides Schedule of Investor Outreach Program for February 2009 << New Corporate Presentation Available on the Company's Web Site JAG - TSX/NYSE Arca >> CONCORD, NH, Jan. 29 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) provided details of its Investor Outreach Program for the month of February 2009. In support of the meetings management will conduct with primarily institutional investors, the Company has updated its Corporate Presentation, which is available on its web site at www.jaguarmining.com. At the present, the schedule of management's participation in conjunction with broker-sponsored events is as follows: << February 3, 2009: TD Newcrest High Grade Gold Forum - Toronto, Ontario February 4, 2009: Investor meetings with clients of Blackmont Capital - Toronto, Ontario February 22-25, 2009: BMO Capital Markets 2009 Global Metals & Mining Conference - Hollywood, Florida >> None of the events noted above will be web cast and consist primarily of one-on-one meetings with institutional investors to help them better understand Jaguar's business plans as detailed in the Corporate Presentation. Interested parties should visit the Calendar of Events section under the Investor Relations tab on the Company's web site for any additional information management deems pertinent to its Investor Outreach Program. About Jaguar Jaguar is one of the fastest growing gold producers in Brazil with operations in a prolific greenstone belt in the state of Minas Gerais.
